 

Case 1:19-cr-00397-BLW Document 1-1 Filed 12/11/19 Page * lofi

 

CRIMINAL COVERSHEET

 

 

DEFENDANT'S NAME: Alvin Willie George

DEFENSE ATTORNEY:
Address:

UH

Telephone No.:

INVESTIGATIVE AGENT:

Dan Spriggs

 

JUVENILE: No

PUBLIC or SEALED: Public

SERVICE TYPE: Warrant
(Summons or Warrant or
| Notice (if Superseding))

ISSUE: Yes

INTERPRETER: No

 

Telephone No,: (208) 433-3542 If YES, language:
AGENCY: Federal Bureau of
Investigation
CASE INFORMATION: RELATED COMPLAINT: No

 

CASE NUMBER:

 

 

 

 

CHARGING DOCUMENT: Indictment

 

 

 

  

 

Felony: Yes County of Offense: Ada
Class A Misdemeanor: No Estimated Trial Time: 3 days
Class B or C Misdemeanor: No
(Petty Offense)

coe SS STATUTE _ COUNT) foe PENALTIES |
ee (Tit tle an id Sec tion () 7 | FORFEITURE. "BRIER DESCRIPTION. | cinotude Supervised. Release
nO ALLEGATION. oo] ov and Special Assessment)
18 U.S.C. § § D6IAQNA) & ONE “Cyberstalking Up to 5 years imprisonment,
(B) THROUGH up to 3 years supervised

THREE release, $250,000 rape $100

 

 

 

Special Assessment

 

Date:

Assistant U.S. Attorney: HEATHER §. CORALS
KASSANDRA MCGRAIY [1

10 December 2019

Telephone No.:

(208) 334-1211

U.S. COUNTS
DEC 14 2019

Hevea. Filed.

 

DREN WW. RE wie —
« DISTHICT OF HuANC

 
